Teche Holding Company New Iberia Baton Rouge 1120 Jefferson Terrace Boulevard 142 W. St. Peter Street Wal-Mart Neighborhood Market New Iberia, LA 70560 New Iberia, LA70560 9830 Old Hammond Highway PHONE (337) 560-7151 (337) 364-5528 Baton Rouge, LA70816 FAX (337) 365-7130 (225) 926-7378 Lafayette New Iberia Broadmoor Breaux Bridge 1120 Jefferson Terrace Boulevard 5121 Johnston Street 601 East Bridge Street New Iberia, LA70560 Lafayette, LA70503 Breaux Bridge, LA70517 (337) 365-0366 (337) 981-1887 (337) 332-2149 Call Center (800) 897-0315 Lafayette Houma Franklin Downtown 706 Barrow Street 211 Willow Street 1001 Johnston Street Houma, LA70360 Franklin, LA70538 Lafayette, LA70501 (985) 868-8766 (337) 828-3212 (337) 232-6463 Houma Franklin Drive-Thru Lafayette 912 Grand Caillou Road 1823 Main Street 2200 W. Pinhook Road Houma, LA70363 Franklin, LA70538 Lafayette, LA70508 (985) 857-9990 (337) 828-4177 (337) 232-3419 Thibodaux Morgan City Baton Rouge 921 Canal Boulevard 1001 7th Street 3524 S. Sherwood Forest Boulevard Thibodaux, LA70301 Morgan City, LA70380 Baton Rouge, LA70816 (985) 446-6707 (985) 384-0653 (225) 293-0954 Opelousas Bayou Vista Baton Rouge 428 E. Landry Street 206 Arlington Street Wal-Mart Supercenter Opelousas, LA70570 Bayou Vista, LA70380 2171 O’Neal Lane (337) 942-5748 (985) 395-5244 Baton Rouge, LA70816 (225) 751-0264 Eunice New Iberia 840 E. Laurel Avenue 529 N. Lewis Street Eunice, LA70535 New Iberia, LA70563 (337) 457-9585 (337) 367-2516 www.teche.com Table of Contents President’s Message 2 Selected Financial Data 7 Business of the Bank - Business of the Company 8 Summary of Quarterly Operating Results 8 Market and Dividend Information 9 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Management’s Report 18 Report of Independent Registered Public Accounting Firm 19 Consolidated Balance Sheets 20 Consolidated Statements of Income 21 Consolidated Statements of Stockholders’ Equity 22 Consolidated Statements of Cash Flows 23 Notes to Consolidated Financial Statements 25 Directors and Officers 67 1 Dear Fellow Shareholders: 2011 has proved to be another outstanding year for Teche Holding Company and our shareholders.Financial market turmoil that is unprecedented in my lifetime continues after three years.At Teche, we approached this uncertainty with the seriousness that the situation deserved.We have been, and continue to be, determined to build value despite the economic, political and regulatory environment in which we find ourselves. Our company’s excellent results have created shareholder value: Record Earnings Per Share We have executed our SmartGrowth strategy for over 10 years with superior results.Our record earnings for the last three years with $3.45 earnings per share in 2011 is a strong measure of our success.Our strategy very simply is to gather low cost core deposits and to deploy our funds into a well-diversified high performing loan portfolio.We have a record of excellent asset quality. This approach is advantageous to our shareholders with ROAA and ROAE of 0.94% and 9.12% respectively in 2011. 2 Record Dividend Since 2002, Teche has increased its dividends every year.The company also offers an annualized dividend yield of over 4.0% which outdistances other quality investment options for investors.The dividend for 2011 was $1.44 and the payout ratio was 41.7%.When our shareholders evaluate their investment in Teche, they should know that over the past 10 years their return on investment was 113%.Our shareholders also benefit from a consistent stock repurchase program and the ownership mindset of our leadership and employees who hold 35% of Teche’s stock. Solid Capital With a profitable company that has resisted the financial industry headwinds, our shareholders should expect healthy capital levels and this is indeed the case.Our key capital ratios have increased like many of our metrics over the last three years.Stockholders’ equity increased 18% to $80 million over three years and tangible book value per common share reached $37.02, an increase of 22% over the past three years.These solid capital levels offer a safety net for investors and provide a platform for growth. 3 SmartGrowth Loans As an integral part of our SmartGrowth strategy, we have focused on changing the mix of our loan portfolio from traditional mortgage lending to retail loans and then adding commercial lending.As we executed this change we have employed experienced commercial lenders in our markets and developed monitoring and customer relationships that have helped us to avoid the pitfalls of low asset quality that has plagued the industry.Our SmartGrowth loans have increased 7% or $30 million in the last three years in a low demand environment. These high performing loans now comprise 76% of the loan portfolio.Our yield on earning assets has remained steady and our cost of interest bearing liabilities has reduced from 3.17% in 2008 to 1.51% in 2011 with a resulting net interest margin of 4.28%. Increased Net Interest Income Net interest income increased 17% over the last three years driven by portfolio mix and the low cost of funds. Excellent Asset Quality With a diversified portfolio,limits on the size of loans per borrower and high standardswe have lowered loan risks and maintained higher asset quality than our southeast peers.Our company has net charge-offs averaging 0.45% over the last three years.Coverage ratios are also excellent with allowance for loan losses to loans at 1.37% and allowance for loan losses to non-performing loans at 76.63% 4 SmartGrowth Deposits Over the last three years, SmartGrowth deposits have increased 32% by $106 million.This growth, especially checking growth, has been the cornerstone for building future value for the company.These deposits provide the earnings engine of the company by keeping cost of funds low.The company has superior retail sales, marketing expertise and has a proven record of deposit growth in each of its markets over a ten year period.Currently 73% of the company’s deposits are SmartGrowth and 27% are time deposits. Stable Economy Teche operates in south Louisiana, a region of growing economies.The company’s key MSA areas are Baton Rouge, Lafayette and Houma. Louisiana is the number one state for oil exploration and it has a strong petrochemical manufacturing industry.The areas hardest hit by the moratorium on deep waterdrilling due to the BPHorizon rig explosion and oil spillare recovering and have received funds fromBritish Petroleum to aid in the recovery.As of August of 2011, BP paid $132.1 million in claims in Terrebonne parish and $81 million in Lafourche parish.These parishes are in Teche’s operating area.In addition, the drilling moratorium has been slowly lifting and there is more exploration activity in the Gulf of Mexico. The many service firms which support the oil exploration industry enhance the economies of both the Lafayette and Houma MSAs.Halliburton is currently constructing a $65 million facility in Lafayette and other large operators are adding to their workforce in the Houma area according to the Louisiana Economic Outlook, 2012-2013. In addition the shale exploration for natural gas is lowering the price of natural gas which significantly benefits the petrochemical industry.Baton Rouge is the site of numerous petrochemical plants including ExxonMobil and Dow Chemical which produce their products much more cheaply when natural gas prices are low thus making their exports highly competitive. The Louisiana Economic Outlook, 2012-2013 predicted job growth of 2.1% for Baton Rouge, 2.8% growth for Lafayette and 2.4% growth for Houma for 2012 -2013. 5 Personal Note We were saddened recently by the passing of Wayne Gilmore.Wayne had been the Chairman and CEO of St. Landry Financial Corporation, with whom Teche merged in 2004.Wayne had chaired the advisory board for the Opelousas area and served as a goodwill ambassador for Teche in the community.Wayne will be missed across the state but especially by the people of Teche and the St. Landry area. In 2011, we welcomed two new members to the Teche Holding Company and Teche Federal Bank boards of directors- Dr. William Anderson and Mr. Tom Allen. Dr. William Anderson is an active member of the Baton Rouge health care community and has played a leadership role in the development of Louisiana’s largest gastroenterology medical practice. Tom Allen’s bank audit experience makes him uniquely qualified to assume key director and audit committee roles. Teche Values Elsewhere within this annual report, you will find the” Teche Values.”The team of bankers at Teche displays high character in our approach to life and we take our responsibility to Teche shareholders seriously.The outstanding results this year and over many prior years is the result of ongoing diligence by an exceptional group of employees in many departments and communities.On behalf of that group, I pledge that we will continue to build a successful and profitable company that generates solid returns for our shareholders and provides exceptional customer service. We appreciate your investment and support. Patrick Little Chairman/Chief Executive Officer 6 SELECTED FINANCIAL DATA (Dollars in thousands, except per share data) At or for the Year Ended September 30, Assets $ Loans Receivable, Net Securities-Available for Sale Securities-Held to Maturity Cash and Cash Equivalents Deposits FHLB Advances Stockholders’ Equity SUMMARY OF OPERATIONS Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Non-Interest Expense Income Before Income Taxes Income Tax Expense Net Income $ Basic Income per Common Share $ Diluted Income per Common Share $ Ratio of Equity to Assets % Book Value/Common Share $ Return on Average Assets % Return on Average Equity % Net Interest Margin % Non-Interest Expense/Average Assets % Non-Interest Income/Average Assets % Non-Performing Loans/Loans (1) % Allowance for Loan Losses/Loans (1) % Dividend Payout Ratio % (1)Total loans net of allowance for loan losses 7 Business of the Bank Teche Federal Bank (the "Bank") attracts savings deposits from the general public and uses such deposits to originate primarily residential mortgage loans, commercial mortgage loans and consumer loans.Additionally, the Bank invests in mortgage-backed and investment securities. (See “Management Strategy” on page 10) The Bank serves the local banking needs of its primary market area, which presently includes nineteen offices in the Louisiana Parishes of St. Mary, Iberia, Lafayette, St. Landry, St. Martin, Terrebonne, Lafourche and East Baton Rouge.The FDIC insures deposits at the Bank up to the maximum legal amount. Business of the Company Teche Holding Company (the "Company") is a Louisiana corporation organized in December 1994 at the direction of the Board of Directors of the Bank to acquire all of the capital stock that the Bank issued upon its conversion from the mutual to stock form of organization. Summary of Quarterly Operating Results First Second Third Fourth First Second Third Fourth (Amounts in thousands, except per share data) Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Income before Income Taxes Net Income Basic Income per Common Share Diluted Income per Common Share 8 Market and Dividend Information Teche Holding Company's common stock trades on theNYSE Amex under the symbol "TSH.”The following sets forth the high and low closing prices and cash dividends declared for the common stock for the last two fiscal years. Quarter ended Closing Price Period End Close Cash Dividend Declared Date Declared High Low December 30, 2009 $ November 19, 2009 March 31, 2010 $ February 17, 2010 June 30, 2010 $ May 26, 2010 September 30, 2010 $ August 23, 2010 December 31, 2010 $ November 23, 2010 March 31, 2011 $ February 24, 2011 June 30, 2011 $ May 25, 2011 September 30, 2011 $ August 24, 2011 According to the records of the Company's transfer agent, there were 420 stockholders of record at November 30, 2011.This number does not include any persons or entities that hold their stock in nominee or "street" name through various brokerage firms. As a bank holding company, the Company is subject to regulatory limitations on its ability to pay dividends.Under guidelines of the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”),Under Federal Reserve Board policy, the Company is expected to serve as a “source of strength” for the Bank.Consistent with this policy, the Federal Reserve Board has stated that a bank holding company generally should not maintain a rate of cash dividends unless its net income available to common shareholders has been sufficient to fund such dividends, and the prospective rate of earnings retention is consistent with the bank holding company’s capital needs, asset quality and overall financial condition.In addition the Company's ability to pay dividends is substantially dependent upon the dividends it receives from the Bank.Under current regulations, the Bank is not permitted to pay dividends if its regulatory capital would thereby be reduced below (1) the amount then required for the liquidation account established in connection with the Bank's conversion from mutual to stock form, or (2) the regulatory capital requirements imposed by the Office of Financial Institutions ("OFI") and Federal Deposit Insurance Corporation (“FDIC”).Capital distributions are also subject to certain limitations based on the Bank's net income.See Note 18 of Notes to Consolidated Financial Statements.The Bank's total capital at September 30, 2011 exceeded the amount required for its liquidation account and exceeded all regulatory capital requirements. 9 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General The Private Securities Litigation Reform act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believe”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in interest rates, risk associated with the effect of opening new branches, the ability to control costs and expenses, and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The Company's consolidated results of operations are primarily dependent on the Bank's net interest income, or the difference between the interest income earned on its loan, mortgage-backed securities and investment securities portfolios, and the interest expense paid on its savings deposits and other borrowings.Net interest income is affected not only by the difference between the yields earned on interest-earning assets and the costs incurred on interest-bearing liabilities, but also by the relative amounts of such interest-earning assets and interest-bearing liabilities. Other components of net income include: provisions for losses on loans and other assets, non-interest income (primarily, service charges on deposit accounts and other fees), and non-interest expenses (primarily, compensation and employee benefits, office occupancy expense, marketing expense and expenses associated with foreclosed real estate) and income taxes. Earnings of the Company also are significantly affected by economic and competitive conditions, particularly changes in interest rates, government policies and regulations of regulatory authorities. References to the "Company" herein, unless the context requires otherwise, refer to the Company and the Bank on a consolidated basis. Overview The Company’s net income remained relatively stable at $7.2 million for fiscal 2011as compared to $7.1 million for each of fiscal 2010 and 2009.Net income for fiscal 2011 compared to fiscal 2010 was higher due to an increase in net interest income of $558,000.The Company’s assets in fiscal 2011 increased $31.7 million to $793.2 million primarily due to increases in both the loan and security portfolios. Management Strategy Management's strategy has been to maximize earnings and profitability through steady growth while maintaining asset quality.The Bank's lending strategy has historically focused on the origination of traditional one- to four-family mortgage loans with the primary emphasis on single-family residences in the Bank's primary market area. Additionally, management emphasizes a “SmartGrowth” strategy that focuses on the origination of consumer loans (primarily home equity and mobile home loans), SmartMortgage loans, commercial loans and commercial real estate loans for retention in the Company’s loan portfolio.SmartMortgage loans originated by the Bank are residential real estate loans that do not meet all of the Bank’s standard loan underwriting criteria for residential real estate loans. Consumer loans, commercial loans and commercial real estate loans generally have shorter terms to maturity and higher yields than residential real estate loans.While SmartMortgage loans, consumer loans, commercial loans, and commercial real estate loans have greater credit risk than conforming residential real estate loans, the Company believes its SmartGrowth strategy will have a favorable impact on the Company’s net interest margin, as well as assist in interest rate risk management.SmartGrowth also emphasizes growth in core deposits (primarily transaction accounts), which include demand deposits, NOW accounts, money market deposit accounts and savings accounts. Asset and Liability Management Interest Rate Sensitivity Analysis. Net interest income, the primary component of the Bank's net income, is derived from the difference between the interest income on interest-earning assets and the interest expense of interest-bearing liabilities.The Bank has sought to manage its exposure to changes in interest rates by monitoring the effective maturities or re-pricing characteristics of its interest-earning assets and interest-bearing liabilities.The matching of the Bank's assets and liabilities may be analyzed by examining the extent to which its assets and liabilities are interest rate sensitive and by monitoring the expected effects of interest rate changes on its net interest income and net portfolio value. The ability to maximize net interest income is largely dependent upon achieving a positive interest rate spread that can be sustained during fluctuations in prevailing interest rates.The Bank is exposed to interest rate risk as a result of the difference in the 10 maturity of interest-bearing liabilities and interest-earning assets and the volatility of interest rates.Because most deposit accounts react more quickly to market interest rate movements than do traditional mortgage loans due to their shorter terms to maturity, increases in interest rates may have an adverse effect on the Bank's earnings.Conversely, this same mismatch will generally benefit the Bank's earnings during periods of declining or stable interest rates. The Bank attempts to manage its interest rate exposure by shortening the maturities of its interest-earning assets by emphasizing adjustable rate mortgages ("ARMs"), periodically selling loans from the portfolio of long term fixed rate mortgages, originating shorter term loans such as residential construction, consumer, home equity and commercial loans and the investment of excess liquidity in purchased loans, adjustable rate mortgage-backed securities and other securities with relatively short terms to maturity.Furthermore, the Bank works to manage the interest rates it pays on deposits while maintaining a stable deposit base and providing quality services to its customers.In recent years, the Bank has used borrowings while continuing to rely primarily upon deposits as its source of funds.At September 30, 2011, the weighted average term to re-pricing of the Bank’s ARM loan and ARM mortgage-backed securities portfolio was approximately 22 months. In contrast, at September 30, 2011, $80.9 million of the Bank's certificate of deposit accounts and $436.5 million of the Bank's regular deposit accounts (e.g. demand, NOW, money market, savings), out of $598.6 million of total deposits, were scheduled to mature or re-price within one year or sooner. Management believes that it has adequate capital to accept a certain degree of interest rate risk.Should interest rates rise management believes the Bank's capital position will enable it to withstand the negative impact on earnings. Rate/Volume Analysis. The table below sets forth certain information regarding changes in interest income and interest expense of the Bank for the periods indicated.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (changes in average volume multiplied by old rate); (ii) changes in rates (changes in rate multiplied by old average volume); and (iii) the net change.The changes attributable to the combined impact of volume and rate have been allocated proportionately to the changes due to volume and the changes due to rate. September 30 September 30 2011 vs. 2010 2010 vs. 2009 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Net Volume Rate Net (Dollar in Thousands) Interest-Earning Assets: Securities (1) $ ) $ $ ) $ ) $ ) $ ) Loans Receivable, Net ) Other Interest-Earning Assets (2) ) ) 69 Total Interest-Earning Assets ) Interest-Bearing Liabilities Deposits 60 ) FHLB Advances ) Total Interest-Bearing Liabilities ) Net Change in Net Interest Income $ ) $ $ $ ) $ $ (1)Includes investment securities and FHLB stock. (2)Includes certificates of deposit and other interest-bearing accounts. 11 Average Balance Sheet. The following table sets forth certain information relating to the Company's average balance sheet and reflects the average yield on assets and average cost of liabilities for the periods indicated.Such yields and costs are derived by dividing income or expenses by the average balance of assets or liabilities, respectively, for the periods presented.Average balances are derived from daily average balances. Year Ended September 30, Average Average Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Balance Interest Yield/Cost (Dollars in Thousands) Assets Interest-Earning Assets Securities (1) $ $ % $ $ % $ $ % Loans Receivable (2) (3) % % % Other Interest-Earning Assets (4) % % % Total Interest-Earning Assets % $ % $ % Non-Interest Earning Assets Total Assets $ $ $ Liabilities and Stockholders’Equity Interest-Bearing Liabilities NOW Accounts $ $ % $ $ % $ $ % Statement & Regular Savings Accounts % % % Money Funds Accounts % % % Certificates of Deposit % % % Total Deposits % % % FHLB Advances % % % Total Interest-Bearing Liabilities $ % $ % $ % Non-Interest-Bearing Liabilities Total Liabilities Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ $ Net Interest Income/Interest Rate Spread (5) $ % $ % $ % Net Interest Margin (6) % % % Interest-Earning Assets/ Interest-Bearing Liabilities % % % (1)Includes securities and Federal Home Loan Bank (“FHLB”) stock. (2)Amount is net of deferred loan fees, loan discounts and premiums and loans-in-process and includes non-accruing loans. (3)Interest income includes loan fees of approximately $611,000 in 2011, $555,000 in 2010 and $585,000 in 2009. (4)Amount includes certificates of deposit and other interest-bearing deposits. (5)Interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (6)Net interest margin represents net interest income divided by average interest-earning assets 12 Changes in Financial Condition from September 30, 2010 to September 30, 2011 General.Total assets increased $31.7 million, or 4.2% to $793.2 million at September 30, 2011 from $761.5 million at September 30, 2010, due to growth in one to four family mortgage loans and securities. Cash and Cash Equivalents.Cash and cash equivalents decreased $11.5 million from $40.7 million at September 30, 2010 to $29.2 million at September 30, 2011.The decrease resulted primarily from reductions in short term interest earning deposits. Securities Available-for-Sale and Held to Maturity.Securities available-for-sale increased $10.1 million from $15.0 million at September 30, 2010 to $25.1 million at September 30, 2011 due primarily to purchases of mortgage-backed securities, offset somewhat by repayments on existing securities.Securities held-to-maturity increased $21.0 million from $59.6 million to $80.6 million due primarily to purchases of certificates of deposits at other institutions and mortgage-backed securities, offset somewhat by repayments on existing securities.For additional information regarding the Company’s securities portfolio see Note 3 of the Notes to Consolidated Financial Statements. Loans Receivable, Net.The Bank’s net loans receivable increased $13.7 million or 2.3% to $600.3 million from $586.6 million at September 30, 2010 due primarily to increases in one-four family mortgage loans offset by decreases in consumer, commercial, and home equity loans.(See Note 4 of the Consolidated Financial Statements for a comparative breakdown of the Bank’s loan portfolio.) Premises and Equipment, Net.Premises and equipment decreased $300,000 or 1.3% due to depreciation and the sale of a piece of land, offset by purchases ofapproximately $1.5 million. Deposits.The Bank’s deposits increased $19.2 million or 3.3% to $598.6 million at September 30, 2011, from $579.4 million at September 30, 2010.SmartGrowth deposits which consist of non-interest bearing checking, interest-bearing checking, savings accounts, and money market accounts increased $36.3 million during the fiscal year from $400.2 million to $436.5 million.Time deposits decreased $17.1 million from $179.2 million to $162.1 million.See Note 7 of the Consolidated Financial Statements for a comparative breakdown of the Bank’s deposit portfolio. Advances from FHLB.Advances from the Federal Home Loan Bank of Dallas increased $8.2 million, or 8.2% to $108.2 million from $100.0 million at September 30, 2010.The increase was due to new advances used to fund loan growth and purchase interest bearing securities offset by principal payments on existing advances. Stockholders’ Equity.Stockholders’ equity increased $4.5 million, or 5.9% from $75.5 million at September 30, 2010, to $80.0 million at September 30, 2011.The increase was due primarily to net income less dividends and the purchase of treasury stock. Comparison of Operating Results for Years Ended September 30, 2011, 2010 and 2009 Analysis of Net Income General.The Company had net income of $7.2 million, $7.1 million and $7.1 million for the fiscal years ended September 30, 2011, 2010 and 2009, respectively.Fiscal 2011 net income remained relatively the same as fiscal 2010 and 2009.The $0.1 million increase during fiscal 2011 was primarily due to reductions in interest expense on deposits offset by lower yields on loans and securities. Operating Revenue.Operating revenue consisting of net interest income (before provision for loan losses, gain (impairment) on securities and sale of loans plus non-interest income, amounted to $45.9 million, $45.7 million and $45.3 million for the fiscal years ended September 30, 2011, 2010 and 2009, respectively.The $0.2 million increase during fiscal 2011 was primarily due to a reduction in interest expense offset by a decrease in interest income and lower deposit fees.The $0.4 million increase during fiscal 2010 was primarily due to a reduction in total interest expense of $3.6 million offset by a decrease of $2.9 million in interest income. Interest Income.Interest income amounted to $39.4 million, $41.3 million and $44.2 million for the fiscal years ended September 30, 2011, 2010 and 2009, respectively. The $1.9 million decrease during fiscal 2011 was primarily due to lower rates on earning assets offset somewhat by an increase volume of earning assets.The $2.9 million decrease during fiscal 2010 as compared to fiscal 2009 was primarily due to a decrease in interest rates on interest-earning assets along with a decrease in the average balances of earning assets. The average balance of loans decreased during fiscal 2011 by $8.8 million, or 1.5% while decreasing in fiscal 2010 by $7.6 million, or 1.3%. Interest Expense.Interest expense totaled $9.2 million, $11.7 million and $15.3 million for the fiscal years ended September 30, 2011, 2010 and 2009, respectively. The $2.5 million decrease from fiscal 2010 to fiscal 2011 was primarily due to lower interest rates offset by increases in interest-bearing deposits.The $3.6 million decrease from fiscal 2009 to fiscal 2010 was primarily due to lower interest rates on deposits. 13 Net Interest Income.Net interest income increased $0.6 million to $30.2 million during the year ended September 30, 2011 primarily due to lower rates on deposits offset by lower rates on earning assets.Net interest income increased $0.7 million to $29.6 million during the year ended September 30, 2010 as compared to the fiscal year ended September 20, 2009 primarily due to lower rates on interest bearing liabilities offset somewhat by lower rates on interest bearing assets. Provision for Loan Losses. The Bank provided $3.9 million, $3.9 million and $3.0 million to the allowance for loan losses for the years ended September 30, 2011, 2010 and 2009 respectively.The provision expense in fiscal 2011 was at the same level as fiscal 2010.The provision increased in fiscal 2010 and 2009 due to an increase in historical charge-off rates and qualitative adjustments necessary to address negative economic and credit quality trends. Management periodically estimates the likely level of losses to determine whether the allowance for loan losses is adequate to absorb probable losses inherent in the existing portfolio.Based on these estimates, an amount is charged or credited to the provision for loan losses and credited or charged to the allowance for loan losses in order to adjust the allowance to a level determined to adequately absorb probable inherent losses. While the Bank maintains its allowance for losses at a level that it considers to be adequate to provide for existing losses, there can be no assurance that further additions will not be made to the loss allowances and that such losses will not exceed the estimated amounts.See Note 4 of the Notes to the Consolidated Financial Statements. Non-Interest Income.Non-interest income during the years ended September 30, 2011, 2010 and 2009 amounted to $15.5 million, $16.0 million and $15.9 million respectively.Non-interest income in fiscal 2011 decreased slightly from fiscal 2010 due to lower deposit fee income.Non-interest income in fiscal 2010 increased slightly from fiscal 2009 due to reductions in impairment charges on certain securities offset somewhat by decreases in gains on the sale of loans.Non-interest income in fiscal 2009 included charges for certain investment securities in the investment portfolio in the amount of $1.0 million.Non-interest income in fiscal 2009 included a gain of $559,000 on the sale of $26 million of conforming loans.Non-interest income in the fiscal year ended September 30, 2011, 2010, and 2009 included gain (losses) on the sale of securities in the amount of $96,000, $37,000 and $(99,000), respectively.The $96,000 gain recorded in fiscal 2011 resulted from gains from the sale of equity securities. The $37,000 gain recorded in 2010 resulted from the sale of equity securities. The loss recorded in 2009 resulted from the Company’s recording an impairment loss on an equity security for $175,000, offset by a gain on sale of equity securities of $76,000. See Note 3 of the Consolidated Financial Statements. Non-Interest Expense.Non-interest expense totaled $31.1 million, $31.2 million and $31.4 million during the years ended September 30, 2011, 2010 and 2009, respectively.Non-interest expenses have remained stable for all three fiscal years. The Bank is subject to the Louisiana Shares Tax, which amounted to an expense of $577,000, $513,000 and $567,000 in the fiscal years ended September 30, 2011, 2010 and 2009, respectively. Income Tax Expense.For the years ended September 30, 2011, 2010 and 2009, the Company incurred income tax expense of $3.5 million, $3.4 million and $3.3 million, respectively.There was a slight increase in 2011 primarily due to an increase in taxable income.There was a slight increase in the effective tax rate in 2010 due to a decrease in the benefits of tax credits as compared to 2009.There was an increase in the effective tax rate in 2009 due to higher pre-tax income and the benefit of tax credits was lower than in 2008. See Note 10 of the Notes to Consolidated Financial Statements for further explanation. Liquidity and Capital Resources The Bank's average liquidity ratio is based on deposits and was approximately 15.0% during September 2011.The liquidity ratio is calculated by dividing cash and cash equivalents plus securities less securities pledged by total assets.The Bank manages its average liquidity ratio to meet its funding needs, including:deposit outflows; disbursement of payments collected from borrowers for taxes and insurance; repayment of Federal Home Loan Bank advances and other borrowings; and loan principal disbursements.The Bank also monitors its liquidity position in accordance with its asset/liability management objectives. In addition to funds provided from operations, the Bank's primary sources of funds are:savings deposits, principal repayments on loans and mortgage-backed securities, and matured or called investment securities.The Bank also borrows funds from the Federal Home Loan Bank of Dallas (the “FHLB”). Scheduled loan repayments and maturing investment securities are a relatively predictable source of funds.However, savings deposit flows and prepayments on loans and mortgage-backed securities are significantly influenced by changes in market interest rates, economic conditions and competition.The Bank strives to manage the pricing of its deposits to maintain a balanced stream of cash flows commensurate with its loan commitments and other predictable funding needs. 14 The Bank usually maintains a portion of its cash on hand in interest-bearing demand deposits with the FHLB and other correspondent banks to meet immediate loan commitment and savings withdrawal funding requirements.When applicable, cash in excess of immediate funding needs is invested into longer-term investment and mortgage-backed securities, some of which may also qualify as liquid investments under current Office of Financial Institutions ("OFI") and Federal Deposit Insurance Corporation (“FDIC”) regulations. Funds available under existing credit facilities from the FHLB totaled $165.7 million.The Bank has total FHLB borrowings of $108.2 million, or 13.6% of the Bank’s assets at September 30, 2011.Approximately $27.1 million is due in the year ending September 30, 2012. Management believes the Bank has sufficient resources available to meet its foreseeable funding requirements.At September 30, 2011, the Bank had outstanding loan commitments of $52.2 million, and certificates of deposit scheduled to mature within one year of $80.9 million, much of which management expects, based on past experience, will remain with the Bank upon maturity. Regulations of the OFI andFDIC require the Bank to meet or exceed three separate standards of capital adequacy.To be considered well capitalized, these regulations require financial institutions to have Tier 1 capital equal to at least 5% of total average assets; Tier 1 capital equal to 6% of risk-weighted assets; and total risk-based capital equal to 10% of total risk-weighted assets.The Company is also subject to minimum capital requirements prescribed by the Federal Reserve Board.At September 30, 2011, the Company and the Bank exceeded all regulatory capital requirements.See Note 18 of the Notes to the Consolidated Financial Statements. Net Portfolio Value Analysis - Interest Rate Risk The Bank is subject to interest rate risk to the degree that its interest-bearing liabilities, primarily deposits with short- and medium-term maturities, mature or re-price at different rates than our interest-earning assets. Although having liabilities that mature or re-price less frequently on average than assets will be beneficial in times of rising interest rates, such an asset/liability structure will result in lower net income during periods of declining interest rates, unless offset by other factors. The Bank believes it is critical to manage the relationship between interest rates and the effect on its net portfolio value (“NPV”). NPV is defined as the present value of expected cash flows from existing assets less the present value of expected cash flows from existing liabilities plus the present value of net expected cash inflows from existing off-balance sheet contracts. The Bank manages assets and liabilities within the context of the marketplace, regulatory limitations and within its limits on the amount of change in NPV which is acceptable given certain interest rate changes.The FDIC requires all regulated financial institutions to calculate the estimated change in the institution’s NPV assuming instantaneous parallel shifts in the Treasury yield curve of 100 to 300 basis points either up or down in 100 basis point increments. The Bank uses a third party model that provides an interest rate sensitivity report of NPV.The third party simulation model uses a discounted cash flow analysis and an option-based pricing approach to measuring the interest rate sensitivity of NPV. The Bank’s third party model estimates the economic value of each type of asset, liability, and off-balance sheet contract under the assumption that the Treasury yield curve shifts are instantaneous and parallel up and down 100 to 300 basis points in 100 basis point increments. The Bank’s third party model utilizes an option-based pricing approach to estimate the sensitivity of mortgage loans. The most significant embedded option in these types of assets is the prepayment option of the borrowers. The third party model uses various price indications and prepayment assumptions to estimate sensitivity of mortgage loans. In the Bank’s third party model, the value of deposit accounts appears on the liability side of the NPV analysis. In estimating the value of certificates of deposit accounts (“CD”), the liability portion of the CD is represented by the implied value when comparing the difference between the CD face rate and available wholesale CD rates. Other deposit accounts such as NOW accounts, money market demand accounts, passbook accounts, and non-interest-bearing accounts also are included on the asset and liability side of the NPV calculation in the third party model. These accounts are valued based on current pricing compared to current market rates by product on the liability side. The NPV sensitivity of borrowed funds is estimated by the Bank’s internal model based on a discounted cash flow approach. The Bank uses, as a critical point, a change of plus or minus 200 basis points in order to set its “normal” institutional results and peer comparisons. A resulting change in NPV of more than 2% of the estimated market value of its assets will require the institution to deduct from its capital 50% of that excess change. The rules provide that the Bank will calculate the interest rate risk component quarterly for each institution. The greater the change, positive or negative, in NPV, the more interest rate risk is assumed to exist with the institution. The following table lists the Bank’s latest percentage change in NPV assuming an immediate change of plus or minus 100, 200, and 300 basis points from the level of interest rates at September 30, 2011. 15 Net Portfolio Value NPV as % of PV of Assets Change in Rates(1) $ Amount $ Change(2) %Change(3) NPV Ratio(4) Change(5) (Dollars in Thousands) +300 bp % % 93 bp +200 bp -417 -0.4 % % 50 bp +100 bp % % 35 bp 0 bp % bp -100 bp -3,404 -3 % % -65 bp The -200bp and -300bp scenarios are not shown due to low interest rate environment. Represents the excess (deficiency) of the estimated NPV assuming the indicated change in interest rates minus the estimated NPV assuming no change in interest rates. Calculated as the amount of change in the estimated NPV divided by the estimated NPV assuming no change in interest rates. Calculated as the estimated NPV divided by average total assets. Calculated as the excess (deficiency) of the NPV ratio assuming the indicated change in interest rates over the estimated NPV ratio assuming no change in interest rates. September 30, September 30, *** RISK MEASURES: +*** Pre-Shock NPV Ratio: NPV as % of PV of Assets % % Exposure Measure: Post-Shock NPV Ratio % % Sensitivity Measure: Increase in NPV Ratio 50 bp bp *** CALCULATION OF CAPITAL COMPONENT *** Change in NPV as % of PV of Assets -0.05 % % As the table shows, increases in interest rates would result in net increases in the Bank’s NPV. The Bank’s NPV decreases by 0.39% if interest rates increase by 200 basis points. Certain shortcomings are inherent in the methodology used in the above table. Modeling changes in NPV requires the making of certain assumptions that may tend to oversimplify the manner in which actual yields and costs respond to changes in market interest rates. First, the models assume that the composition of the Bank’s interest sensitive assets and liabilities existing at the beginning of a period remains constant over the period being measured. Second, the models assume that a particular change in interest rates is reflected uniformly across the yield curve regardless of the duration to maturity or re-pricing of specific assets and liabilities. Accordingly, although the NPV measurements do provide an indication of the Bank’s interest rate risk exposure at a particular point in time, such measurements are not intended to provide a precise forecast of the effect of changes in market interest rates on the Bank’s net interest income. In times of increasing interest rates, the value of fixed-rate assets could decrease in value and the lag in re-pricing of interest rate sensitive assets could be expected to have a negative effect on the Bank. Contractual Obligations The Company has various contractual obligations related to borrowings, deposits and operating lease payments.These obligations are outlined in Notes 6, 7 and 8 of the Notes to Consolidated Financial Statements of the Company. Critical Accounting Policies Certain critical accounting policies affect the more significant judgments and estimates used in the preparation of the consolidated financial statements.The Company’s most critical accounting policies are as follows: Allowance for Loan Losses - The allowance for loan losses is a valuation allowance available for losses incurred on loans.Any losses are charged to the allowance for loan losses when the loss actually occurs or when a determination is made that a loss is probable to occur.Recoveries are credited to the allowance at the time of recovery. 16 Management estimates the likely level of losses to determine whether the allowance for loan losses is adequate to absorb losses inherent in the existing portfolio.Based on the estimates, an amount is charged to or recovered from the provision for loan losses and credited or debited to the allowance for loan losses in order to adjust the allowance to a level determined to be adequate to absorb such losses. Management’s judgment as to the level of losses on existing loans involves the consideration of current and anticipated economic conditions and their potential effects on specific borrowers; an evaluation of the existing relationships among loans, known and inherent risks in the loan portfolio, and the present level of the allowance; results of examination of the loan portfolio by regulatory agencies; and management’s internal review of the loan portfolio.In determining the collectability of certain loans, management also considers the fair value of any underlying collateral. It should be understood that estimates of loan losses involve an exercise of judgment.During the fiscal year ending September 30, 2009, the Company made changes to the allowance model.These changes included using a three year rolling average charge-off history instead of five years: switching to actual charge-off history instead of a blend with peer rates and increasing the qualitative factors due to an overall negative economic environment and credit quality trends in the banks portfolio.While it is possible that in particular periods the Company may sustain losses, which are substantial relative to the allowance for loan losses, it is the judgment of management that the allowance for loan losses reflected in the consolidated balance sheets is adequate to absorb probable losses inherent in the existing loan portfolio. Goodwill – Goodwill does not require amortization but is subject to at least an annual assessment for impairment unless interim events or circumstances make it more likely than not that an impairment loss has occurred.Impairment is defined as that amount by which the implied fair value of the goodwill is less than the goodwill’s carrying value.Impairment losses would be charged to operating expense.Goodwill is not deductible for income tax purposes.The Company’s market value based upon the last trade on the last working day of the fiscal quarter was $29.48 or$9.31 below book value.The turmoil in the financial markets and stock markets in general continues to have a negative impact on the Company’s stock price which does not reflect the fundamental performance of the Company.For the quarter ended September 30, 2011, the Company recorded record earnings of $2.1 million.Management reviews various bank peer data to aid in management’s analysis of goodwill for possible impairment.Management’s judgment is that goodwill is not impaired and no adjustment is necessary. Impact of Off-Balance Sheet Instruments The Company has certain off-balance-sheet instruments in the form of contractual commitments to extend credit to customers.These legally binding commitments have set expiration dates and are at predetermined interest rates.The underwriting criteria for these commitments are the same as for loans in our loan portfolio.Collateral is also obtained, if necessary, based on the credit evaluation of each borrower.Although many of the commitments will expire unused, management believes that we have the necessary resources to fund these commitments.See Note 16 of the Notes to Consolidated Financial Statements. 17 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a- 15(f). The Company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorization of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements prepared for external purposes in accordance with generally accepted accounting principles. Because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. Under supervision and with the participation of management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework inInternal Control- Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on our evaluation under the framework inInternal Control- Integrated Framework,management concluded that our internal control over financial reporting was effective as of September 30, 2011. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Patrick Little President and Chief Executive Officer J. L. Chauvin Senior Vice President and Chief Financial Officer 18 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Teche Holding Company New Iberia, Louisiana We have audited the accompanying consolidated balance sheets of Teche Holding Company and subsidiary (hereinafter referred to as the “Company”) as of September 30, 2011 and 2010, and the related consolidated statements of income, stockholders’ equity and cash flows for each of the years in the three-year period ended September 30, 2011.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Teche Holding Company and subsidiary as of September 30, 2011 and 2010, and the results of their operations and their cash flows for each of the years in the three-year period ended September 30, 2011, in conformity with accounting principles generally accepted in the United States of America. /s/ Dixon Hughes Goodman LLP Atlanta, Georgia December 21, 2011 19 TECHE HOLDING COMPANY AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, 2011 and 2010 (Amounts in thousands, except share and per share data) ASSETS Cash and due from banks $ $ Interest-bearing deposits Securities available-for-sale - at estimated fair value (amortized cost of $23,855 in 2011 and $14,307 in 2010) Securities held-to-maturity—at amortized cost (estimated fair value of $82,859 in 2011 and $61,711 in 2010) Loans receivable—net of allowance for loan losses of $8,331 in 2011 and $9,256 in 2010 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Real estate owned, net Prepaid expenses and other assets Goodwill Life insurance contracts Premises and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable Accounts payable and other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY: Preferred stock, 5,000,000 shares authorized, none issued - - Common stock, $.01 par value, 10,000,000 shares authorized; 4,688,697 and 4,672,567shares issued, 2,062,040 and 2,081,486 outstanding 47 47 Additional paid-in capital Retained earnings Unearned compensation ) ) Treasury stock 2,626,657 and 2,591,081 shares - at cost ) ) Accumulated other comprehensive loss on held-to-maturity securities ) ) Accumulated other comprehensive income on available for sale securities TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 20 TECHE HOLDING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Years Ended September 30, 2011, 2010 and 2009 (Amounts in thousands, except per share amounts) INTEREST INCOME: Interest and fees on loans $ $ $ Interest and dividends on securities Other interest income TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Advances from Federal Home Loan Bank TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Total other-than temporary impairment losses ) ) ) Portion of impairment losses recognized in other comprehensive loss Net impairment losses recognized in earnings ) ) ) Service charges and other Gain on sale of premises and equipment - 10 Gain (Loss) on sale and impairments of equity securities 96 37 ) Gain on sale of loans 25 13 Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Compensation and employee benefits Occupancy, equipment and data processing expense Marketing and professional fees Deposit insurance premiums Louisiana shares tax Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ $ $ BASIC INCOME PER COMMON SHARE $ $ DILUTED INCOME PER COMMON SHARE $ $ $ DIVIDENDS PER SHARE $ $ $ See notes to consolidated financial statements. 21 TECHE HOLDING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Years Ended September 30, 2011, 2010 and 2009 Accumulated Additional other Common paid-in Retained Unearned Treasury comprehensive stock capital earnings compensation stock income Total (Dollars in thousands, except per share amounts) BALANCE - September 30, 2008 $ 47 $ $ $ — $ ) $ ) $ Unearned ESOP compensation — — — ) — — ) Exercise of stock options, including tax benefit — 14 — 14 Tax effect of restricted stock vesting — ) — ) Stock based compensation — Purchase of common stock for treasury — ) — ) Dividends declared - $1.41 per share — — ) — — — ) Comprehensive income: Net income — Accumulated other comprehensive income,net (Note 12) Total comprehensive income BALANCE - September 30, 2009 $ 47 $ $ $ ) $ ) $ $ Unearned ESOP compensation — 20 — — — Exercise of stock options, including tax benefit — 29 — 29 Tax effect of restricted stock vesting — ) — ) Stock based compensation — Purchase of common stock for treasury — ) — ) Dividends declared - $1.42 per share — — ) — — — ) Comprehensive income: Net income — Accumulated other comprehensive income,net (Note 12) ) ) Total comprehensive income BALANCE - September 30, 2010 $ 47 $ $ $ ) $ ) $ 27 $ Unearned ESOP compensation — 48 — — — Exercise of stock options, including tax benefit — Tax effect of restricted stock vesting — ) — ) Stock based compensation — Purchase of common stock for treasury — ) — ) Dividends declared - $1.44 per share — — ) — — — ) Comprehensive income: Net income — Accumulated other comprehensive income,net (Note 12) Total comprehensive income BALANCE - September 30, 2011 $ 47 $ $ $ ) $ ) $ $ See notes to consolidated financial statements. 22 TECHE HOLDING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended September 30, 2011, 2010 and 2009 (in thousands except share and per share data) (Dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: (Accretion of discount) amortization of premium on investments and mortgage-backed securities ) ) ) Provision for loan losses Provision for loss on real estate owned 25 Stock-based compensation Deferred income tax expense (benefit) ) ) Gain on sale of loans ) ) ) (Gain) Loss on sale and impairment of equity securities ) ) 99 Gains on sale of premises and equipment ) - ) Loss on sale of real estate owned 47 16 Impairment of securities Depreciation Increase in bank owned life insurance ) ) ) Amortization of intangible assets 17 28 41 Change in prepaid expenses and other assets ) Decrease in accrued interest receivable Change in accounts payable and other liabilities ) ) Decrease in accrued interest payable ) ) ) Excess tax benefits from share-based payment arrangements 30 53 28 Other, net ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sales of investment securities available-for-sale Purchase of securities available-for-sale ) ) ) Principal repayments on securities available-for-sale Purchase of securities held-to-maturity ) ) ) Principal repayments on securities held-to-maturity Net loan originations ) ) ) Purchase of loans ) ) ) Proceeds from sales of loans Investment in FHLB stock, net 84 ) ) Purchase of premises and equipment ) ) ) Proceeds from sale of premises and equipment - 10 Proceeds from sale of real estate owned NET CASH (USED) PROVIDED IN INVESTING ACTIVITIES ) ) See notes to consolidated financial statements. 23 TECHE HOLDING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended September 30, 2011, 2010 and 2009 (Dollars in thousands) CASH FLOWS FROM FINANCING ACTIVITIES: Dividends paid $ ) $ ) $ ) Repayment (loan to) ESOP ) Net increase (decrease) in deposits ) ) Proceeds of long-term FHLB advances Repayment of long-term FHLB advances ) ) ) Net increase in short-term FHLB advances - - Cash paid for purchase of common stock for treasury ) ) ) Proceeds from exercise of stock options 29 14 Excess tax benefit (expense)from share-based payment arrangements ) ) ) Change in advance payments by borrowers for taxes and insurance ) 30 ) NET CASH PROVIDED (USED) BY FINANCING ACTIVITIES ) ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS Beginning of year CASH AND CASH EQUIVALENTS End of year $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ $ $ Cash paid for taxes $ $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING ACTIVITIES: Accumulated other comprehensive income, net of income taxes $ $ ) $ Transfer from loans to real estate owned $ $ $ Loans originated to sell real estate owned $ $ $ 15 24 TECHE HOLDING COMPANY AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended September 30, 2011, 2010 and 2009 (in thousands except share and per share data) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies of the Company are described below. Principles of Consolidation - The consolidated financial statements include the accounts of Teche Holding Company and its wholly-owned subsidiary, Teche Federal Bank (the “Bank” and together with Teche Holding Company “the Company”). All significant intercompany balances and transactions have been eliminated in consolidation. The Company operates principally in the community bank segment by attracting deposits from the general public and using such deposits primarily to originate loans. These loans include those secured by first mortgages on owner-occupied, family residences as well as home improvement and other consumer loans. The Company also makes commercial mortgage loans. Concentrations of Credit Risk – The Company makes loans to individuals and small businesses located primarily in southern Louisiana for various personal and commercial purposes.The Company has a diversified loan portfolio and the borrowers’ ability to repay their loans is not directly dependent upon any specific economic sector.The Company will from time to time purchase loans from outside the market area. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents - Cash and cash equivalents comprise cash on hand and non-interest bearing and interest bearing demand deposits with other financial institutions.The Company is required to maintain certain cash reserves relating to its deposit liabilities. Securities - Securities are classified as held-to-maturity or available-for-sale. Management determines the classification of securities when they are purchased and reevaluates this classification periodically as conditions change that could require reclassification. Securities which the Company both positively intends and has the ability to hold to maturity are classified as securities held-to-maturity and are carried at amortized cost. Intent and ability to hold are not considered satisfied when a security is available to be sold in response to changes in interest rates, prepayment rates, liquidity needs or other reasons as part of an overall asset/liability management strategy. Securities not meeting the criteria to be classified as securities held-to-maturity are classified as available-for-sale and are carried at fair value. Net unrealized holding gains or losses are excluded from net income and are recognized, net of income taxes, in other comprehensive income and in accumulated other comprehensive income, a separate component of stockholders’ equity. Premiums and discounts on securities, both those held-to-maturity and those available-for-sale, are amortized and accreted to income as an adjustment to the securities’ yields using the interest method. Realized gains and losses on securities, including declines in value judged to be other than temporary, are reported as a component of income. The cost of securities sold is specifically identified for use in calculating realized gains and losses. 25 TECHE HOLDING COMPANY AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended September 30, 2011, 2010 and 2009 (in thousands except share and per share data) If the fair value of a debt security is below its amortized cost basis at the quarter end, the security is evaluated for other-than-temporary impairment (OTTI). For debt securities, the Company considers its intention to sell the security.If the Company does not intend on selling the security, then it is evaluated whether it is more likely than not it will be required to sell the security before recovery of the amortized cost.If the Company fails either of those tests, then the Company records OTTI for the affected security equal to the difference between the fair value and amortized cost. If it is not more likely than not that the Company will be required to sell a debt security, then it goes to the next step to determine if OTTI exists. In determining if OTTI exists, management considers: (1) the length of time and the extent to which the fair value has been less than cost, (2) adverse conditions related to the security, industry or geographic area, (3) the financial condition and near-term prospects of the issuer, (4) failure of the issuer to make scheduled interest or principal payments and the outlook for receiving the contractual cash flows of the investments, (5) changes in the rating of the security (for purposes of the evaluation, a drop in the rating below AA is considered adverse) and (6) historical and subsequent volatility of fair value of the security.If these conditions provide an indication of a reduction in expected cash flows, then cash flows are evaluated to determine the amount of credit-related impairment equal to the present value of cash flows not expected to be received.If OTTI has been identified, the credit-related impairment, to the extent it does not reduce the security below fair value, is charged to earnings and the non-credit-related impairment is adjusted through other comprehensive income for both held to maturity and available-for-sale securities. For marketable equity securities, the Company evaluates its ability to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.Evidence considered to determine anticipated recovery are analysts reports on the issuer and the financial condition of the issuer or the industry.If OTTI is identified, the security is adjusted to fair value through a charge to earnings. During the years ended September 30, 2011, 2010 and 2009, the Company recognized non-credit impairment charges in other comprehensive loss related to certain held-to-maturity securities.The cumulative amount of these charges created a separate accumulated other comprehensive loss for held to maturity securities.This accumulated other comprehensive loss will be accreted to other comprehensive income over the remaining life of the security in a prospective manner on the basis of the amount and timing of future estimated cash flows.See Note 3 for further discussion of OTTI on investment securities, and Note 12 for more information on impairment losses recognized in Other Comprehensive Income (Loss). Loans Receivable - Loans receivable are stated at the unpaid principal balances, less the allowance for loan losses, net deferred loan fees, and unearned premiums and discounts. The unearned premiums and discounts relate principally to purchased loans. Interest on loans is credited to income based on the principal amount outstanding using the interest method. When doubt exists as to the collectability of a loan (typically when the loan is 90 days’ delinquent or impaired), the loan is placed on non-accrual status. When a loan is placed on non-accrual status, interest accrued prior to the determination of uncollectibility is reversed from income. Loans are returned to an accruing status only as payments are received and when collection of all principal and interest is no longer in doubt, usually after 6 months of satisfactory performance. Payments received on such non-accrual loans are applied first to recovery of lost interest and next to outstanding loan amounts. 26 TECHE HOLDING COMPANY AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended September 30, 2011, 2010 and 2009 (in thousands except share and per share data) The Company considers a loan to be impaired when, based upon current information and events, it believes it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. The Company’s impaired loans include troubled debt restructurings and non-homogeneous loans in which full payment of all scheduled amounts due is not expected. The Company calculates a reserve required for impaired loans based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price or the fair value of its collateral if the loan is collateral dependent. Allowance for Loan Losses - The allowance for loan losses is a valuation allowance available for losses incurred on loans. Any losses are charged to the allowance for loan losses when the loss is confirmed. Recoveries are credited to the allowance at the time of recovery. Management estimates the level of losses that is adequate to absorb probable losses inherent in the existing portfolio. Based on these estimates, an amount is charged to or recovered from the provision for loan losses and credited or debited to the allowance for loan losses in order to adjust the allowance to a level determined to be adequate to absorb such losses. Management’s judgment as to the level of losses on existing loans involves the consideration of current economic conditions and their potential effects on specific borrowers; an evaluation of the existing relationships among loans, known and inherent risks in the loan portfolio, and the present level of the allowance; results of examination of the loan portfolio by regulatory agencies; and management’s internal review of the loan portfolio. In determining the collectability of certain loans, management also considers the fair value of any underlying collateral. It should be understood that estimates of loan losses involve an exercise of judgment. While it is possible that in particular periods the Company may sustain losses which are substantially different from the allowance for loan losses, it is the judgment of management that the allowance for loan losses reflected in the consolidated balance sheets is adequate to absorb probable losses inherent in the loan portfolio. Loan Fees, Loan Costs, Discounts and Premiums - Loan origination fees, certain direct loan origination costs and discounts and premiums on loans are deferred and amortized as an adjustment to the related loan’s yield using the interest method over the contractual life of the loan. Federal Home Loan Bank Stock - Federal Home Loan Bank (“FHLB”) stock is recorded at cost and is periodically reviewed for impairment. The Company owns stock in the FHLB of Dallas in order to gain access to cost effective funding and liquidity sources.The Company considers the capital position of the FHLB of Dallas as well as recent redemptions of the common stock when considering whether or not the investment is impaired.As of September 30, 2011, the FHLB of Dallas was in compliance with its regulatory capital requirements, and was still redeeming excess activity-based common stock, therefore the Company concluded that the investment was not impaired.The FHLB of Dallas received a rating of AA+ which reflects its consistent risk-adjusted earnings, superior asset quality, and unique position as a key funding source to its member institutions, as well as the substantial support of the U.S. Government. No ready market exists for the FHLB of Dallas stock.It has no quoted market value and is carried at cost.Cost approximates fair market value based upon the redemption policies and practices of the FHLB of Dallas, which provide redemption at par. 27 TECHE HOLDING COMPANY AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended September 30, 2011, 2010 and 2009 (in thousands except share and per share data) Goodwill - Goodwill does not require amortization but is subject to at least an annual assessment for impairment, unless interim events or circumstances make it more likely than not that an impairment loss has occurred. Impairment is defined as that amount by which the implied fair value of the goodwill is less than the goodwill’s carrying value. Impairment losses would be charged to operating expense. The existing goodwill is not deductible for income tax purposes.For the purposes of evaluating goodwill, the Company has determined that it operates only one reporting unit.The Company performed a qualitative assessment and determined that it was not more likely than not that the fair value of the reporting unit was less than the carrying amount at September 30, 2011. Core Deposit Intangible - The core deposit intangible with a cost of $520 and accumulated amortization of $497 and $480 at September 30, 2011 and 2010, respectively, is included in prepaid expenses and other assets on the consolidated balance sheets. Premises and Equipment - Land is carried at cost.Buildings and equipment are carried at cost less accumulated depreciation.The Company computes depreciation generally on the straight-line method for financial reporting. The estimated useful lives used to compute depreciation are:buildings and improvements, twenty to forty years; and furniture, fixtures and equipment, three to ten years. Real Estate Owned - Real estate acquired through, or in lieu of, foreclosure is initially recorded at the fair value at the time of foreclosure, less estimated selling costs, and any related write-down is charged to the allowance for loan losses.Valuations are periodically performed by management and provisions for estimated losses on real estate owned are charged to income when fair value is determined to be less than the carrying value.Costs relative to the development and improvement of properties are capitalized to the extent realizable, whereas, ordinary upkeep disbursements are charged to expense. The ability of the Company to recover the carrying value of real estate is based upon future sales of the real estate owned. The ability to affect such sales is subject to market conditions and other factors, many of which are beyond the Company’s control. Operating income of such properties, net of related expenses, and gains and losses on their disposition are included in the accompanying consolidated statements of income. Life Insurance Contracts - Life insurance contracts represent single premium life insurance contracts on the lives of certain officers of the Company. The Company is the beneficiary of these policies. These contracts are reported at their cash surrender value and changes in the cash surrender value are included in other non-interest income. Employee Stock Ownership Plan (ESOP) - The Company maintains an Employee Stock Ownership Plan (ESOP) for the benefit of Teche Federal Bank’s employees who meet certain eligibility requirements.The Company has an internally-leveraged ESOP trust that covers substantially all of its employees.Such internal leverage is reflected as unearned compensation in stockholders’ equity.The Company records compensation expense associated with the ESOP based on the average market price (fair value) of the total Company shares committed to be released, and subsequently allocated to participants, during the year.The Company further records as compensation expense any dividends declared on unallocated Company shares in the ESOP trust.Earnings per share computations include any allocated shares in the ESOP trust. 28 TECHE HOLDING COMPANY AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended September 30, 2011, 2010 and 2009 (in thousands except share and per share data) Income Taxes - The Company follows the practice of filing a consolidated federal return.Income taxes are allocated to each company as if filed separately for federal purposes. Certain items of income and expense for financial reporting are recognized differently for income tax purposes (principally the provision for loan losses and depreciation). Provisions for deferred taxes are made in recognition of such temporary differences using the liability method.Current income taxes are recorded based on amounts due with the current income tax returns. The need for a valuation allowance is considered when it is determined more likely than not that a deferred tax asset will not be realized. The Company accounts for penalties and interest related to income tax liabilities as a component of other expense.The Company and its subsidiaries’ tax filings for the years ended September 30, 2007 through 2010 are currently open to audit under statutes of limitation by the Internal Revenue Service. Income Per Share - Basic net income per common share (EPS) is computed by dividing net income by the weighted-average number of common shares outstanding for the period. Shares controlled by the ESOP are not considered in the weighted average shares outstanding until the shares are committed for allocation to an employee’s individual account. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the net income of the Company. Diluted EPS is computed by dividing net income by the total of the weighted-average number of shares outstanding plus the effect of outstanding options and stock grants. The dilution effect of stock options and stock grants is determined using the treasury stock method.The effect of any anti-dilutive common stock equivalents is excluded from the diluted EPS computation. Comprehensive Income - Comprehensive income includes net income and other comprehensive income or loss, which in the case of the Company includes only unrealized gains and losses on securities, net of related income taxes. Stock-Based Compensation - The Company recognizes the cost of employee services received in exchange for an award of equity instruments in the financial statements over the period the employee is required to perform the services in exchange for the award (presumptively the vesting period). It also requires measurement of the cost of employee services received in exchange for an award based on the grant date fair value of the award.Excess tax benefits are reported as financing cash inflows, rather than as a reduction of taxes paid, which is included within operating cash flows. NEW ACCOUNTING PRONOUNCEMENTS ASU-Accounting Standards Update (2010-06) Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements (Jan 2010). This update provides amendments to Topic 820 that will provide more robust disclosures about (1) the different classes of assets and liabilities measured at fair value, (2) the valuation techniques and inputs used, (3) the activity in Level 3 fair value measurements, and (4) the transfers between Levels 1, 2, and 3. The update was effective for interim and annual reporting periods beginning after December 15, 2009 except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years 29 TECHE HOLDING COMPANY AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended September 30, 2011, 2010 and 2009 (in thousands except share and per share data) beginning after December 15, 2010, and for interim periods within those fiscal years. The Company adopted the fair value disclosures guidance on January 1, 2010, except for the gross presentation of the Level 3 roll forward information which is not required to be adopted by the Company until October 1, 2011. The adoption requires additional disclosure. ASU-Accounting Standards Update (2010-20), Receivables (Topic 310): Disclosure about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The objective of this ASU is for an entity to provide disclosures that facilitate financial statement users' evaluation of the following: (1) the nature of credit risk inherent in the entity's portfolio of financing receivables; (2) how that risk is analyzed and assessed in arriving at the allowance for credit losses; and (3) the changes and reasons for those changes in the allowance for credit losses. To achieve these objectives, an entity should provide disclosures on a disaggregated basis on two defined levels: (1) portfolio segment; and (2) class of financing receivable. The ASU makes changes to existing disclosure requirements and includes additional disclosure requirements about financing receivables, including: (1) credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables; (2) the aging of past due financing receivables at the end of the reporting period by class of financing receivables; and (3) the nature and extent of troubled debt restructurings that occurred during the period by class of financing receivables and their effect on the allowance for credit losses. The disclosures as of the end of a reporting period are effective for interim and annual periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. The adoption of this standard did not have a material impact on the Company's financial position and results of operations; however, it increased the amount of disclosures in the notes to the consolidated financial statements. ASU-Accounting Standards Update (2011-02), Receivables (Topic 310), A Creditor's Determination of Whether a Restructuring Is a Troubled Debt Restructuring, provides additional guidance to assist creditors in determining whether a restructuring of a receivable meets the criteria to be considered a troubled debt restructuring. This standard was required to be applied to the first period beginning after June 15, 2011 and should be applied retrospectively to the beginning of the annual period in the year of adoption. The adoption of this standard did not have a material impact on the consolidated financial statements. ASU-Accounting Standards Update (2011-05), Comprehensive Income (Topic 220): Presentation of Comprehensive Income. The amendments in this Update allows an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. This Update eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity. The amendments in this Update do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The amendments in this Update should be applied retrospectively. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. For nonpublic entities, the amendments are effective for 30 TECHE HOLDING COMPANY AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended September 30, 2011, 2010 and 2009 (in thousands except share and per share data) fiscal years ending after December 15, 2012, and interim and annual periods thereafter. Early adoption is permitted, because compliance with the amendments is already permitted. The amendments do not require any transition disclosures. ASU-Accounting Standards Update (2011-08), Intangibles-Goodwill and other (Topic 350):New guidance on Goodwill impairment.The amendments in this Update will allow an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. Under these amendments, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The amendments include a number of events and circumstances for an entity to consider in conducting the qualitative assessment.The amendments in this Update are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.Early adoption is permitted.The Company early adopted the guidance for the goodwill impairment test for the fiscal year 2011.The adoption of this standard did not have a material impact on the consolidated financial statements. 2. INTEREST RATE RISK The Company is engaged principally in providing first mortgage and other types of loans to individuals and businesses.The shorter duration of interest-sensitive liabilities indicates that in a rising rate environment the Company is exposed to interest rate risk because liabilities may be re-pricing faster at higher interest rates, thereby reducing the market value of long-term assets and net interest income. In a falling rate environment the market value of long-term assets and net interest income may be increased. Management has the intent to hold loans and has strategies to hedge interest rate risk.Management is pricing CD specials in the longer-term products and continues to focus on consumer and commercial loans, checking, savings and money market deposits to manage interest rate risk.Management may periodically decide to sell loans to manage changes in interest rates. The Bank’s interest rate risk position is currently within the limits established by the Board of Directors. 31 TECHE HOLDING COMPANY AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Years Ended September 30, 2011, 2010 and 2009 (in thousands except share and per share data) 3.SECURITIES The amortized cost and estimated fair values of securities available-for-sale are as follows: September 30, 2011 Gross Gross Estimated Amortized Cost Unrealized Gains Unrealized Losses Fair Value Mortgage-backed securities: Government National Mortgage Association $ $
